DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "flexible" in claim 13 is a relative term which renders the claim indefinite.  The term "flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the specification paragraph 0072 mentions “flexible”, it is not an explicit definition of “flexible” and does not provide a standard for ascertaining the requisite degree.
For examination purposes, “flexible” is construed as --formed to a desired shape--.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orr (US PGPub No. 2006/0005955).
Regarding claim 1, Orr discloses a heat exchanger (100) extending between a first end (end cap 120) and a second end (end cap 130), the heat exchanger comprising:
a central core (300); and
a heat exchange section (between shell 112 and core 300), the heat exchange section comprising:
a primary flow inlet (142i of one group of tubes 140);
a secondary flow inlet (142i of another group of tubes 140);
a primary flow outlet (142o of one group of tubes 140);
a secondary flow outlet (142o of another group of tubes 140);
a plurality of primary flow tubes for conveying a primary flow from the primary flow inlet to the primary flow outlet (one group of tubes 140 out of 12 tubes, the number of tubes is arbitrary, the group of tubes 140 conveys a fluid flow from their 142i to 142o); and
a plurality of secondary flow tubes for conveying a secondary flow from the secondary flow inlet to the secondary flow outlet (another group of tubes 140 out of 
wherein the primary flow tubes and the secondary flow tubes are grouped together to form at least one strand that is wrapped around the central core in a helical manner (the two groups of tubes respectively form strands and helically wrap around the core 300, see Fig. 3A).
Regarding claim 2, Orr further discloses wherein there are multiple strands (two strands in claim 1), each strand comprising a respective plurality of flow tubes (140) and each strand being wrapped around the central core (see Fig. 3A).
Regarding claim 3, Orr further discloses including multiple levels of strands, with the smallest strands comprising the plurality of primary flow tubes and the plurality of secondary flow tubes, then larger strands comprising a plurality of the smallest strands (“multiple levels of strands” is interpreted as a different ways to group the tubes. For example, “smallest strands” may be referred to four groups of tubes, each has three tubes, which includes primary and secondary flow tubes having arbitrary number of tubes; “larger strands” may be referred to two groups of tubes, each has six tubes, which includes two “smallest strands” in each “larger strands”.
Regarding claim 4, Orr further discloses wherein the at least one primary flow tube and the at least one secondary flow tube are twisted together in the strand(s) (the groups of tubes are twisted together helically around the core 300).
Regarding claim 5, Orr further discloses wherein the central core is hollow (see Figs. 4B and 4C) to act as a bypass for one of the primary flow and the secondary flow 
Regarding claim 6, Orr further discloses wherein an equal amount of primary flow tubes and secondary flow tubes (the arbitrary number of tubes may be 3 for both primary and secondary flow tubes).
Regarding claim 7, Orr further discloses wherein a different number of primary flow tubes and secondary flow tubes (the arbitrary number of tubes may be 2 for primary and 3 for secondary flow tubes).
Regarding claim 8, Orr further discloses wherein the at least one strand includes a central flow tube that conveys the primary flow or the secondary flow (the 4 tubes at the center of the fitting 210i, see Fig. 6, that may be a part of the primary flow or the secondary flow).
Regarding claim 10, Orr further discloses wherein the primary flow and the secondary flow travel in the same direction between the first end and the second end (the primary flow and the secondary flow travel in the same direction when both flows are in the inner coil from 142i to the end cap 120).
Regarding claim 11, Orr further discloses wherein the primary flow and the secondary flow travel in opposite directions between the first end and the second end (the primary flow and the secondary flow travel in the different direction when one flows in the inner coil from 142i to the end cap 120 and another one flows in outer coil from end cap 120 to 142o).
Regarding claim 12
Regarding claim 13, Orr further discloses wherein the heat exchanger is formed to a desired shape (as best understood in the 112(b) rejection above, the tubes 140 are made to a coil shape).
Regarding claim 14, Orr further discloses a method of making a heat exchanger comprising a first end and a second end (see the heat exchanger 100 in Fig. 2A is made from various elements shown in Fig. 3A), the method comprising:
forming a central core (see Fig. 3B, the core 300 is formed by various elements shown in Fig. 3); and
forming a heat exchange section (see paragraph 0205, regarding the helical wounding of the heat transfer tubes 140), wherein the heat exchange section is formed with:
a primary flow inlet;
a secondary flow inlet;
a primary flow outlet;
a secondary flow outlet;
a plurality of primary flow tubes for conveying a primary flow from the primary flow inlet to the primary flow outlet; and
a plurality of secondary flow tubes for conveying a secondary flow from the secondary flow inlet to the secondary flow outlet;
wherein the heat exchange structure is formed so that the primary flow tubes and the secondary flow tubes are grouped together to form at least one strand; and
wherein the at least one strand is helically wrapped around the central core (see rejection of claim 1 for each element recited in claim 14).
Regarding claim 15, Orr further discloses wherein the heat exchanger is formed by an additive manufacturing process (“additive manufacturing process” is understood as assembling elements which additively installing elements to become an assembly. In this case, Orr’s heat exchanger 100 is formed by assembling elements to become an assembly).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US PGPub No. 2006/0005955) in view of Acre (US PGPub No. 2011/0289905).
Regarding claim 15, Orr fails to disclose wherein the at least one primary flow tube and the at least one secondary flow tube are hexagonal in cross section.
Acre discloses wherein the at least one primary flow tube and the at least one secondary flow tube are hexagonal in cross section (see paragraph 0023, the tube may be hexagon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the at least one primary flow tube and the at least one secondary flow tube are hexagonal in cross section in Orr as taught by Acre in order to provide more heat transfer surface than smooth round tubes to increase the heat transfer rate (paragraph 0008 of Acre). Further, a change in form or .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clancy (US 2,346,822) discloses a strand which is twisted.
Jakob (US 3,228,463) discloses another helical wounded heat exchange tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763